Exhibit 21 - Subsidiaries of Registrant - 100 percent Owned Byron Bank 2445 84th Street, S.W. Byron Center, MI 49315 Byron Investment Services, Inc. (100 percent owned subsidiary of Byron Bank) 2445 84th Street, S.W. Byron Center, MI 49315 Byron Insurance Agency, Inc. (100 percent owned subsidiary of Byron Investment Services) 5445 32nd Avenue Hudsonville, MI 49426 OAK Title Insurance Agency, Inc. (100 percent owned subsidiary of Byron Investment Services) 2445 84th Street, S.W. Byron Center, MI 49315 Byron Acquisition LLC (100 percent owned subsidiary of Byron Bank) 2445 84th Street, S.W. Byron Center, MI 49315 OAK Employee Leasing Company (79 percent owned subsidiary of the Registrant) 2445 84th Street, S.W. Byron Center, MI 49315
